DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 13, 14,16, 18-24, 27-31, 33, and 34 in the reply filed on 23 November 2022 is acknowledged.
Claims 15, 17, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 22-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US 2015/0107314).

Regarding claim 13, Le discloses An exit trim assembly for a door, comprising: 
an escutcheon housing (182; Le) defining an interior and at least one opening (132; Le)  through said escutcheon housing; 
a lever handle (10; Le) extending from said escutcheon housing in a first orientation, said lever handle including a spindle portion (104; Le) and a handle portion (22; Le) extending from said spindle portion in a first orientation, said spindle portion extending through said at least one opening into said interior of said escutcheon housing, said spindle portion including a receiving bore (108; Le) opening on opposite first and second sides of said spindle portion (Fig. 1B; Le); 
an input cam (120; Le)  positioned around said spindle portion in said interior of said escutcheon housing, said input cam defining an aperture for receiving said spindle portion and a bore (112; Le) extending through said input cam in intersecting relation with said aperture; and 
a locking member (178; Le) positioned in said bore of said input cam and into said receiving bore of said spindle portion to couple said spindle portion with said input cam in said first orientation, wherein said locking member is movable (by trigger 200; Le) relative to said input cam to withdraw said locking member from said receiving bore at a first side of said spindle portion to de-couple said spindle portion from said input cam and allow rotation of said lever handle relative to said input cam to reverse a handing (Fig.9A; Le) of said handle portion from said first orientation to a second orientation (Fig. 10A; Le)that is opposite said first orientation, and said locking member is re-positionable into said receiving bore from said second side of said spindle portion to couple said lever handle with said input cam with said handle portion in said second orientation.

Regarding claim 22, Le discloses The assembly of claim 13, wherein said handle portion is perpendicular to an adjacent edge of the door when said handle portion is in either of said first orientation and said second orientation (Fig. 9A and Fig. 10A; Le).

Regarding claim 23, Le discloses A handle assembly, comprising: 
an escutcheon (182; Le); 
an input cam (120; Le)  rotatably mounted to the escutcheon, the input cam comprising an aperture (120, Fig. 1D; Le) and 
a bore (112; Le)  extending radially from the aperture; 
a lever handle (10; Le) extending into the aperture, the lever handle comprising a first opening (232 Fig.1F; Le)   and a second opening (232 opposite Fig.1F; Le)    angularly spaced from the first opening, the lever handle having a first orientation relative to the input cam in which the first opening is an aligned opening that is aligned with the bore, the lever handle having a second orientation relative to the input cam in which the second opening is the aligned opening that is aligned with the bore; and 
a coupler (210; Le)  movably mounted to the input cam, the coupler having a coupling position in which the coupler extends into the aligned opening and couples the lever handle to the input cam (Fig.2B; Le), the coupler having a decoupling position in which the coupler is removed from the aligned opening (Fig.2C, trigger depressed; Le)and the lever handle is rotatable relative to the input cam between the first orientation and the second orientation.

Regarding claim 24, Le discloses The handle assembly of claim 23, wherein the lever handle further comprises a receiving bore (30; Le) defining the first opening and the second opening.

Regarding claim 27, Le discloses The handle assembly of claim 23, wherein the lever handle is rotatable about a rotational axis (9A and 10A; Le); and wherein the coupling position and the decoupling position are offset from one another in directions transverse to the rotational axis.

Regarding claim 28, Le discloses A handle assembly, comprising: 
an escutcheon(182; Le);  
an input cam (120; Le)  rotatably mounted to the escutcheon for rotation about a rotational axis; 
a lever handle (10; Le)  selectively coupled with the input cam; and 
a coupler (210; Le) selectively coupling the lever handle with the input cam, the coupler having a coupling position(2B; Le) in which the coupler couples the lever handle with the input cam (182; Le), the coupler having a decoupling position (Fig. 2C; Le)  in which the lever handle is rotatable relative to the input cam between a first orientation and a second orientation; and wherein the coupler is mounted for movement transverse to the rotational axis between the coupling position and the decoupling position.

Regarding claim 29, Le discloses The handle assembly of claim 28, wherein the lever handle further comprises a receiving bore having a first side and a second side opposite the first side; wherein the coupler projects into the first side of the bore when the lever handle is in the first orientation and the coupling member is in the coupling position; and wherein the coupler projects into the second side of the bore when the lever handle is in the second orientation and the coupling member is in the coupling position.

Regarding claim 30, Le discloses The handle assembly of claim 28, wherein the coupler includes a frangible (given sufficient force, any element is frangible) section and is configured to shear at the frangible section in response to an over-torque applied to the lever handle when the coupler is in the coupling position.

Allowable Subject Matter
Claims 14, 16, 18-21, 31, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Threading engagement structure and function would require improper hindsight to achieve a modification as there is no motivation to make such a modification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675